NUMBER 13-06-703-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

In Re Cirildo Garcia, Jr. 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam (1)

 Relator, Cirildo Garcia, Jr., filed a petition for writ of mandamus by which he
requested this court to direct respondent, the Honorable Robert Garza, (2) Judge of the 138th
Judicial District Court of Cameron County, Texas, to issue a judgment nunc pro tunc
granting relator 72 additional days of time credited toward his sentence.  This court
requested a response by the real party in interest, the Honorable Armando Villalobos, the
district attorney of Cameron County, Texas.  The real party in interest's response consisted
of a motion to strike the relator's petition for writ of mandamus.  The real party in interest
has also provided the court with an order granting credit for jail time nunc pro tunc.  See
generally, Tex. R. App. P. 23.2(b).  Accordingly, the petition for writ of mandamus is
dismissed as moot.  All pending motions are also dismissed as moot.
							Per Curiam

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
on the 30th day of March, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  The Honorable Robert Garza is no longer the presiding judge of the 138th Judicial District Court
of Cameron County, Texas.  The Honorable Arturo Cisneros Nelson is currently the presiding judge of
the 138th Judicial District Court.